Title: To Benjamin Franklin from Joseph Smith, 9 June 1782
From: Smith, Joseph
To: Franklin, Benjamin


  
    at Cape St Nicelaw [Nicolas]Hispanola June 9th 1782
    Dear Sir
As a true Subject to the States of ammerecia and our Worthy Alleys I would take the Liberty haveing this Oppertunity to acquaint your honner of a Case which hes bentride [has been tried] in this Iseland and is now Left to your honnors determination that on or About the 25 of febury I being in a Crusing brig Cauled the Lady Greene duly Commisned by Congress to Crueze against the Enemise of Unitd States of Ammerica being of the West End of this Iland I fell in with a Sloop Cauled the St Thomas under danish Colours I brot her two & upon Examing her papers I found a burgers breefe and a Clearance from the Custom house in Kingston in Jamaica Shee had Sundry Merchantdise on board I thot it my duty to Carry her in to port for Trial I carryed her into the Port of Jeremee [Jérémie] wher Shee was Tryed and Condemnd as A Good prise to the Captors the Judgment of the admeltry was Sent to the Cape and their Ratifide by the General and Intendant as a Good prize to mee and the Neat proseads Ordred to bee deposd in the hands of the Tresery untill Judgment Should bee determined by the dupetyse [deputies] from Congress I Expectd to have arrivd at the Cape before the Convoy Saild I Expet the papers will Come to your hands by this Convoy if they are Sent if they are not I Shall forward them as Soon as possibell. You will Sir See Every Paper that was onbord of Hur and you may depend that the Sloop is Three Quarters Oned in Jamaica and one Quarter Oned in the Cape.
As I have Sence bentaken and Carryed to Jamaica and was Credebly Informd I hope your honour when Seing the papers and the Judgment of the Courts of this Iland which I have Inclosd a Coppy would take the matter into your most Srus [serious] Consideration and finding her to bee a Good prise would Order the money to bee paid to the Captors as I make no dout but I Shall have Justes done me and am Sir with due Respect your most Obediant Humbl Servant
Joseph SmithComd of Lady Greene
To the Right Onnerabe Mr Franklin imbassedor for the United States of America now Residing in Parris
